Continuing Abatement Order filed December 11, 2015.




                                      In The

                    Fourteenth Court of Appeals
                                   ____________

                              NO. 14-15-00668-CR
                                ____________

                         RICARDO LOPEZ, Appellant

                                        V.

                       THE STATE OF TEXAS, Appellee


                    On Appeal from the 184th District Court
                             Harris County, Texas
                        Trial Court Cause No. 1391842


                  CONTINUING ABATEMENT ORDER
      This appeal was abated on October 9, 2015, for the trial court to make
written findings of fact and conclusions of law on the voluntariness of appellant’s
statement. By letter dated November 10, 2015, the trial court informed this court it
made such findings and conclusions and dictated them into the reporter’s record.

      The trial court is directed to include those findings in a supplemental clerk’s
record to be filed with the clerk of this court on or before December 31, 2015.
      The appeal remains abated, treated as a closed case, and removed from this
Court’s active docket. The appeal will be reinstated on this Court’s active docket
when the trial court’s findings and recommendations are filed in this Court. The
Court will also consider an appropriate motion to reinstate the appeal filed by
either party.



                                 PER CURIAM